1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                        NORTHERN DISTRICT OF CALIFORNIA

10                             SAN FRANCISCO DIVISION

11   WATTS/WEBCOR A JV,                      CASE NO: 3:18-CV-04134-JST

12          Plaintiff,                       [PROPOSED] ORDER PERMITTING
                                             TELEPHONIC APPEARANCE BY FINCH,
13   v.                                      THORNTON & BAIRD, LLP AT INITIAL
                                             CASE MANAGEMENT CONFERENCE
14   PORGES ENTERPRISES DBA
     ACCELERATED ELECTRIC; MARKS,            Assigned to:
15   FINCH, THORNTON & BAIRD LLP;            Hon. Jon S. Tigar, Ctrm. 9 – 19th Floor
     AGBAYANI CONSTRUCTION
16   CORPORATION; WELLS FARGO BANK           Date:     December 5, 2018
     NATIONAL ASSOCIATION; THE               Time:     2:00 p.m.
17   UNITED STATES INTERNAL REVENUE          Ctrm.:    9
     SERVICE; BOARD OF TRUSTEES OF
18   THE SAN DIEGO ELECTRICAL                Complaint Filed: December 6, 2017
     HEALTH & WELFARE TRUST; BOARD           Date Removed: July11, 2018
19   OF TRUSTEES OF THE SAN DIEGO            Trial Date:      Not Set
     ELECTRICAL TRAINING TRUST;
20   BOARD OF TRUSTEES OF THE SAN
     DIEGO ELECTRICAL ANNUITY PLAN;
21   BOARD OF TRUSTEES OF THE
     NATIONAL ELECTRICAL BENEFIT
22   FUND; BOARD OF TRUSTEES OF THE
     EDUCATION AND MANPOWER
23   DEVELOPMENT TRUST; BOARD OF
     TRUSTEES OF THE NATIONAL LABOR-
24   MANAGEMENT COOPERATIVE FUND;
     BOARD OF TRUSTEES OF THE LOCAL
25   LABOR MANAGEMENT COOPERATIVE
     FUND; INTERNATIONAL
26   BROTHERHOOD OF ELECTRICAL
     WORKERS LOCAL 569; BOARD OF
27   TRUSTEES OF THE INTERNATIONAL
     BROTHERHOOD OF ELECTRICAL
28   WORKERS COPE FUND; BOARD OF


     [PROPOSED] ORDER PERMITTING TELEPHONIC APPEARANCE BY FINCH, THORNTON & BAIRD,
     LLP AT INITIAL CASE MANAGEMENT CONFERENCE
      TRUSTEES OF THE NATIONAL
1     ELECTRICAL INDUSTRY FUND;
      BOARD OF TRUSTEES OF THE SAN
2     DIEGO ELECTRICAL PENSION TRUST;
      DOES 1 THROUGH 50 INCLUSIVE,
3

4               Defendants.

5             Based on the stipulation of the parties and good case appearing, the Court orders as
6    follows:
7             1.       Finch, Thornton & Baird, LLP shall be allowed to telephonically attend the case
8    management scheduled for December 5. 2018, at 2:00 p.m.; and
9             2.       Counsel shall provide the courtroom deputy a direct dial number to which
10   counsel can be reached.
11   PURSUANT TO STIPULATION, IT IS ORDERED.
12           November 26, 2018
      DATE: ____________________                          __________________________________
                                                                HON. JON S. TIGAR
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   998.095/3E19936.jcr

28
                                                      2

     [PROPOSED] ORDER PERMITTING TELEPHONIC APPEARANCE BY FINCH, THORNTON & BAIRD,
     LLP AT INITIAL CASE MANAGEMENT CONFERENCE
